DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 was filed and is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34-46 of U.S. Patent No. 10,976,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is a sub-combination of the combinations of claim 1, 7, and 13. 
Please see the chart below for a claim map between the instant application and U.S. Patent No. 10,976,030:

Instant Application
US Patent No 10,976,030
Claim 1. A first light assembly for lighting a volleyball court, comprising:
Claim 1. A system for lighting a volleyball court comprising: a plurality of first light assemblies for mounting around a perimeter of the volleyball court, each first light assembly comprising:
a base;
a base;
a vertical pole fixedly coupled to the base at a first end thereof, an upper light fixture coupled to the vertical pole at a second end thereof, the second end opposite from the first end thereof, the upper light fixture adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court;
a first vertical pole fixedly coupled to the base at a first end thereof; an upper light fixture coupled to the first vertical pole at a second end thereof, the second end opposite from the first end thereof, the upper light fixture adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court;
and a lower light element mounted in a slot on the base, the lower light element mounted in a manner to emit light outwards and upwards.

and a lower light element mounted in a slot on the base, the lower light element mounted in a manner to emit light outwards and upwards;

a plurality of second light assemblies for mounting around the perimeter of the volleyball court, each second light assembly comprising:
a vertical pole;
a second vertical pole;
two lower light fixtures coupled to the vertical pole at a generally mid-point thereof, the two lower light fixtures adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court;
two lower light fixtures coupled to the second vertical pole at a generally mid-point thereof via associated bracket arm assemblies, the two lower light fixtures adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court;
and an upper light assembly mounted to a top end of the vertical pole, the upper light assembly adapted to emit light outwards and upwards at a level above the eye level of any player on the volleyball court.

and an upper light assembly mounted to a top end of the second vertical pole, the upper light assembly adapted to emit light outwards and upwards at a level above the eye level of any player on the volleyball court.
Claim 13. A system for lighting a volleyball court comprising: a plurality of first light assemblies for mounting around 


a base;
a vertical pole fixedly coupled to the base at a first end thereof,
a third vertical pole fixedly coupled to the base at a first end thereof;
an upper light fixture coupled to the vertical pole at a second end thereof, the second end opposite from the first end thereof, the upper light fixture adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court; and 

and a light fixture coupled to the third vertical pole at a second end thereof, the second end opposite from the first end thereof, the light fixture adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court.

a lower light element mounted in a slot on the base, the lower light element mounted in a manner to emit light outwards and upwards.
Claim 1. …and a lower light element mounted in a slot on the base, the lower light element mounted in a manner to emit light outwards and upwards;

Upon review of the Continuation, the Examiner’s view and understanding the invention has changed. In particular, the Examiner has reconsidered the weight of the volleyball court itself, which is positively claimed. Further, the limitations of “adapted to emit… at a level… below an eye level of any player…” has particular implied meaning not previously considered. In reversal to the Examiner’s position on record in the parent application, each of the first, second, and third light assemblies are embodiments of an 
In regard more specifically to the double patenting rejection, in issued US Patent 10,976,030, the applicant recites a plurality of the first lighting assembly of claim 1 of the instant application in combination with a plurality of the second lighting assembly of claim 7. Where the allowable subject matter in the instant application is directed to the intersection of positive recitation of the volleyball court and an adaptability of the luminaires to the height of players, with the intention of the invention to illuminate a volleyball court in a particular way, it has been recognized that the first assembly of claim 1, the second assembly of claim 7, and the third assembly of claim 13 are indeed embodiments of main invention. However, the claims issued in US Patent 10,976,030 are clearly directed to a subcombination of these embodiments—the issued invention claim of this patent is simply a duplication and combination of claim 1 and 7 of the instant application, and not a separate invention. 
Further, US Patent 10,976,030 fails to teach a lower light element mounted in a slot on the base, the lower light element mounted in a manner to emit light outwards and upwards, in the third light assembly of claim 13. However, the first light assembly of the issued patent teaches a lower light element as claimed. Where one is motivated to 
Where this is all true, the issued claims of parent application 16/797,596 in US Patent 10,976,030 cannot be divorced from the allowance claims of the instant application, and thus a Terminal Disclaimer is required.

Allowable Subject Matter
Claims 1-26 would be allowable over the prior art of record upon timely filing a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cordova (US 2017/0102117 A1) disclose a court-illumination system.
Gordin (US 2009/0129081 A1) disclose a light fixture visor.
Gordin (US 2014/0340889 A1) disclose a large area light.
Gordin (US 10,337,680 B1) disclose an aerial light.
Gordin et al (US 2015/0334807 A1) disclose a sports light.
Vogt (US 2012/0065006 A1) disclose a court light.
Wang (US 8,297,792 B1) disclose an LED lamp.
Widrick et al (US 6,866,589 B1) disclose an ice rink.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/C.E.D/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875